CONCURRING IN RESULT ONLY OF UNPUBLISHED MEMORANDUM

TAYLOR, Judge
(concurring in result only).
I concur in the result only for the reasons stated in Tillery v. State, 647 So.2d 87 (Ala.Cr.App.1994). In Tillery, this court stated:
“Based on an examination of Boykin [v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969)]; Rule 14.4, Ala. R.Crim.P.; and Aabama case law, we find that the factual basis requirement is not a component of the determination of whether a defendant had voluntarily entered a plea of guilty. Therefore, Bennett [v. State, 649 So.2d 214 (Ala.1994)], Parish [v. State, 660 So.2d 231 (Ala.1994)], Cantu [v. State, 660 So.2d 1026 (Ala.1994)], and Gordon [v. Nagle, 647 So.2d 91 (Ala.1994),] are not applicable and this issue is not reviewable by this court because the appellant’s contention concerning the factual basis of his plea was not preserved for appellate review.”
647 So.2d at 89-90.